Citation Nr: 0920861	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for left lower extremity meralgia paresthetica, to 
include as secondary to the service-connected lumbar spine 
degenerative disc disease.  

2.  Entitlement to service connection for right lower 
extremity meralgia paresthetica, to include as secondary to 
the service-connected lumbar spine degenerative disc disease.  

3.  Entitlement to a disability rating greater than 10 
percent for status-post acromioplasty and Mumford rotator 
cuff repair with bursitis, right shoulder (dominant) for the 
period of time prior to April 7, 2006

4.  Entitlement to a disability rating greater than 20 
percent for status-post acromioplasty and Mumford rotator 
cuff repair with bursitis, right shoulder (dominant) for the 
period of time beginning April 7, 2006.

5.  Entitlement to a disability rating greater than 20 
percent for left shoulder tendonitis with history of rotator 
cuff tear (non-dominant).  

6.  Entitlement to a disability rating greater than 50 
percent for major depression.  

7.  Entitlement to a disability rating greater than 20 
percent for degenerative disc disease, L5-S1.

8.  Entitlement to a total disability rating based on 
individual unemployability.  

9.  Whether the assignment of separate evaluations is 
warranted for radiculopathy of left lower extremity as apart 
from evaluation of lumbar spine degenerative disc disease (to 
include whether restoration of service connection for left 
leg radiculopathy is warranted).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and October 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

By rating decision dated in October 2007, the RO increased 
the Veteran's disability rating for his right shoulder 
disorder from 10 percent to 20 percent disabling with an 
effective date of April 7, 2006, the date the Veteran's TDIU 
claim.  However, the Veteran's appeal for a higher rating 
prior to April 7, 2006 remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In his October 2003 notice of disagreement the Veteran 
requested an RO hearing.  An RO hearing was scheduled for 
November 2004 and the Veteran was provided notice of this 
hearing in September 2004.  However, the Veteran failed to 
report to the scheduled hearing and failed to explain his 
absence.   The Veteran indicated on his December 2008 VA Form 
9 that he wished to testify at a Board hearing.  A Travel 
Board hearing was scheduled for March 2009 and the Veteran 
was provided notice of this hearing in January 2009.  
However, the Veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board and RO hearing requests are considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).

The issue of entitlement to assignment of separate 
evaluations is warranted for radiculopathy of left lower 
extremity as apart from evaluation of lumbar spine 
degenerative disc disease (to include whether restoration of 
service connection for left leg radiculopathy is warranted) 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left lower extremity 
meralgia paresthetica in a May 2000 rating decision and 
properly notified the Veteran, who did not initiate an appeal 
of that decision.

2.  The May 2000 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in 
September 2002. 

3.  Evidence received since the May 2000 rating decision 
regarding the Veteran's claim for service connection for left 
lower extremity meralgia paresthetica is not cumulative of 
evidence previously of record and but does not raise a 
reasonable possibility of substantiating the claim.

4.  The Veteran's right lower extremity meralgia paresthetica 
is not proximately due to or the result of his service or a 
service-connected disability.  

5.  Both prior to and beginning April 7, 2006 the Veteran's 
status-post acromioplasty and Mumford rotator cuff repair 
with bursitis, right shoulder (dominant) was manifested by 
some limitation of motion, painful motion, and degenerative 
changes.

6.  The Veteran's left shoulder tendonitis with history of 
rotator cuff tear (non-dominant) is currently manifested by 
some limitation of motion, painful motion, and degenerative 
changes.

7.  The Veteran's major depression is currently manifested by 
no more than some occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
limitations in his insight and judgment, abstract capacity, 
and visual perceptual organization skills.  

8.  The Veteran's degenerative disc disease, L5-S1 is 
currently manifested by subjective complaints of low back 
pain and objective findings of moderate limitation of motion 
and mild degenerative changes.

9.  The Veteran is service-connected for status-post 
acromioplasty and Mumford rotator cuff repair with bursitis, 
right shoulder (dominant), evaluated as 20 percent disabling; 
left shoulder tendonitis with history of rotator cuff tear 
(non-dominant), evaluated as 20 percent disabling; 
degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling; and major depression, evaluated as 50 percent 
disabling.  A combined disability evaluation of 80 percent is 
in effect.  These evaluations meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.


10.  The Veteran is employed as a truck driver.  His service-
connected disabilities, in combination, have not been shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The rating decision of May 2000 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking service connection for left lower extremity 
meralgia paresthetica may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for right lower extremity meralgia 
paresthetica is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

4.  The criteria for a 20 percent disability rating for the 
Veteran's status-post acromioplasty and Mumford rotator cuff 
repair with bursitis, right shoulder (dominant) prior to 
April 7, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.71A, 
Diagnostic Code 5203-5019 (2008).

5.  The criteria for a disability rating greater than 20 
percent for the Veteran's status-post acromioplasty and 
Mumford rotator cuff repair with bursitis, right shoulder 
(dominant) beginning April 7, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.71A, Diagnostic Code 5203-5019 
(2008).

6.  The criteria for a disability rating greater than 20 
percent for the Veteran's left shoulder tendonitis with 
history of rotator cuff tear (non-dominant) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.3, 4.7, 4.71A, Diagnostic Code 5201 
(2008).

7.  The criteria for a disability rating greater than 50 
percent for major depression have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 9434 (2008).

8.  The criteria for a disability rating greater than 20 
percent for degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5015-5295 
(2002); 38 C.F.R. § 4.71a Diagnostic Code 5293 (effective 
September 26, 2003).

9.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
service-connected right shoulder, left shoulder, major 
depression, and degenerative disc disease are more disabling 
than currently evaluated.  Specifically, with regard to the 
increased rating claim for a right shoulder disorder, the 
Veteran contends that he is entitled to an increased rating 
both prior to and beginning April 7, 2006.  He also contends 
that his bilateral lower extremity meralgia paresthetica is 
secondary to his service-connected lumbar spine degenerative 
disc disease.  Furthermore, the Veteran contends that he is 
unable to work due to his service-connected disorders.  
Finally, the Veteran contends that his is entitled to 
separate evaluations for radiculopathy of the left lower 
extremity as apart from the evaluation of lumbar spine 
degenerative disc disease.    

Factual Background

A review of the Veteran's service treatment records reveals 
that the Veteran complained of back and shoulder pain on 
several occasions during military service.  By rating 
decision dated in April 1980 the RO granted service 
connection for degenerative disc disease and bursitis of both 
shoulders.  By rating decision dated in July 2004 the RO 
granted service connection for depression secondary to the 
Veteran's service-connected orthopedic disorders.  

A review of the claims folders reveals multiple VA 
examination reports for the claimed disorders, private 
treatment reports dated from February 1978 to March 2003, and 
VA treatment reports dated from December 1982 to May 2006.  
The record also shows that the Veteran has been awarded 
Social Security Disability benefits.  The records supporting 
this award are of record.  

New and Material Evidence

The Veteran submitted an original claim for service 
connection for a left leg disorder as secondary to his 
service-connected spine disorder in December 1998.  Based on 
a February 1999 VA orthopedic examiner's opinion that the 
Veteran suffered from left lower extremity radiculopathy and 
numbness and noted that the Veteran's left leg disorder was 
related to his service-connected back disorder, the RO 
originally included the Veteran's left leg radiculopathy with 
his 20 percent rating for degenerative disc disease in a 
March 1999 rating decision.  

However, in a May 2000 rating decision the RO found that the 
Veteran did not suffer from left leg radiculopathy and denied 
service connection for left lower extremity meralgia 
paresthetica noting a September 1999 VA neurosurgeon noted 
that the Veteran's symptoms were more consistent with 
meralgia (pain in the thigh) and paresthetica (a disease 
marked by an abnormal touch sensation, such as burning or 
prickling, pain, and numbness) in the outer surface of the 
thigh, in the region supplied by the lateral femoral 
cutaneous nerve, due to entrapment of the nerve at the 
inguinal ligament.  The September 1999 VA neurosurgeon noted 
that this was typically secondary to traumatic injury to the 
lateral femoral cutaneous nerve and the Veteran denied any 
specific injury to his groin region.  A subsequent October 
1999 VA neurosurgeon's opinion stated that the Veteran's back 
symptomatology and left thigh symptomatology were not 
connected.  The October 1999 VA neurosurgeon noted that the 
lateral femoral cutaneous nerve was entirely sensory, 
originating from the second and third lumbar roots, and has a 
long route through the pelvis and into the anterior left leg 
through the inguinal canal.  Spontaneous, self-originating, 
of unknown causation, lateral femoral cutaneous neuropathy is 
fairly common.  It is rare to find a case, and is extremely 
difficult to treat.  Thus the RO found that the Veteran's 
left lower extremity meralgia paresthetica (claimed as left 
leg numbness) was not related to the Veteran's service-
connected spine disorder.  Although notice of this decision 
was provided to the Veteran, he failed to formally disagree 
with this decision and perfect an appeal.  Thus, the rating 
decision of May 2000 is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the May 2000 rating 
decision included VA treatment records and examination 
reports dated through February 2000 as well as private 
treatment reports dated from February 1978 to December 1992.        

In September 2002 the Veteran filed a second claim for 
service connection for left leg numbness and subsequently 
filed a claim for right leg numbness as well, both secondary 
to the Veteran's service-connected back disorder.  Additional 
VA opinions were obtained in March/April 2003 which also 
noted that the Veteran's left leg numbness was not related to 
the Veteran's service-connected back disorder.  Specifically, 
the March 2003 report notes that the Veteran's "back injury 
and development of the symptoms of meralgia paresthetic were 
extremely remotely related in time which would speak against 
any possible causative relationship.  Indeed the development 
of meralgia paresthetica is most commonly idiopathic, 
although such nonspecific things as tight fitting garments, 
weight gain or weight loss are sometimes blamed."  The RO 
denied this claim in April 2003 finding that the Veteran had 
failed to submit new and material evidence as the March/April 
2003 VA examination reports were not "material" as they 
merely supported the prior VA opinions.  The Veteran timely 
perfected an appeal of this decision.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's April 2003 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in May 2000 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in May 2000 was that two VA 
examiners opined that the Veteran's left leg disorder was not 
related to his service-connected back disorder.  

The relevant evidence received since the May 2000 denial 
consists of VA outpatient treatment reports dated from 
January 2001 to May 2006, an internet article and excerpts 
from a "Natural Health" regarding the association between 
back and leg pain, and VA examination reports dated in March 
2002, April 2002, March 2003, April 2003, November 2004, and 
July 2007.  These newly submitted records do not indicate 
that the Veteran's left leg disorder was caused by his 
service-connected back disorder.  Rather, they indicate that 
the Veteran's left lower extremity meralgia paresthetica is 
"idiopathic."  The term "idiopathic" denotes "a disease 
of unknown cause."  Stedman's Medical Dictionary, 26th ed. 
(1995) at 848.

As this evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim, it cannot serve to 
reopen the claim.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  Moreover, the Veteran's 
contentions that his left leg disorder was caused by service-
connected back disorder have not been substantiated by 
medical or other competent evidence and do not constitute new 
and material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for left lower extremity meralgia paresthetica secondary to 
the service-connected lumbar spine degenerative disc disease 
are not met.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran contends that service connection is warranted for 
right lower extremity meralgia paresthetica secondary to his 
service-connected spine disorder.  Service treatment records 
are negative for a disorder of the right lower extremity in 
service, specifically the Veteran's May 1976 separation 
examination was negative for an impairment of the lower 
extremities.  

Post service medical records show complaints of leg pain, 
mostly left, as early as December 1998.  As above, a 
September 1999 VA neurosurgeon noted that the Veteran had 
meralgia (pain in the thigh) and paresthetica (a disease 
marked by an abnormal touch sensation, such as burning or 
prickling, pain, and numbness) in the outer surface of the 
thigh, in the region supplied by the lateral femoral 
cutaneous nerve, due to entrapment of the nerve at the 
inguinal ligament.  The September 1999 VA neurosurgeon noted 
that this was typically secondary to traumatic injury to the 
lateral femoral cutaneous nerve and the Veteran denied any 
specific injury to his groin region.  An October 1999 VA 
neurosurgeon's opinion stated that the Veteran's back 
symptomatology and left thigh symptomatology were not 
connected.  The October 1999 VA neurosurgeon noted that the 
lateral femoral cutaneous nerve was entirely sensory, 
originating from the second and third lumbar roots, and has a 
long route through the pelvis and into the anterior left leg 
through the inguinal canal.  Spontaneous, self-originating, 
of unknown causation, lateral femoral cutaneous neuropathy is 
fairly common.  It is rare to find a case, and is extremely 
difficult to treat.  

Additional VA opinions were obtained in March/April 2003 
which also noted that the Veteran's left leg numbness was not 
related to the Veteran's service-connected back disorder.  
Specifically, the March 2003 report notes that the Veteran's 
"back injury and development of the symptoms of meralgia 
paresthetic were extremely remotely related in time which 
would speak against any possible causative relationship.  
Indeed the development of meralgia paresthetica is most 
commonly idiopathic, although such nonspecific things as 
tight fitting garments, weight gain or weight loss are 
sometimes blamed."  The April 2003 report noted bilateral 
neuralgia paresthetica, non-service-connected.  

Given the evidence of record, the Board finds that service 
connection for right lower extremity meralgia paresthetica 
secondary to service-connected lumbar spine degenerative disc 
disease is not warranted.  The September 1999, October 1999, 
and March 2003 VA examiners specifically opined that the 
Veteran's lower extremity meralgia paresthetica is not 
related to his service-connected back disorder.  Also, there 
is no evidence of meralgia paresthetica or any other lower 
extremity disorder in service or within one year after 
service.  The earliest indication of a lower extremity 
disorder is dated in December 1998.  There is no contrary 
medical evidence of record.  The Veteran's claim for service 
connection implicitly includes the assertion that his right 
lower extremity meralgia paresthetica is related to his back 
disorder, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his right lower extremity meralgia 
paresthetica and its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the Veteran's right lower extremity meralgia 
paresthetica is either directly or secondarily related to 
service his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

	1.  Shoulder Disorders

By rating decision dated in April 1980 the RO granted service 
connection for bursitis of both shoulders, assigning a non-
compensable disability rating effective August 28, 1979.  By 
rating decision dated in December 1993 the RO increased the 
disability rating for Veteran's left shoulder disorder from 
non-compensable to 10 percent from July 13, 1993 and 
continued a non-compensable rating for the right shoulder.  
Subsequently, by rating decision dated in March 1999 the RO 
increased the disability rating for the right shoulder from 
non-compensable to 10 percent disabling effective December 
30, 1998 and the 10 percent disability rating for the left 
shoulder was continued. 

In April 2001 the Veteran underwent surgery of the right 
shoulder and he submitted a claim for a temporary total 
rating for his right shoulder due to this surgery.  By rating 
decision dated in March 2002 the RO assigned a 100 percent 
rating effective April 5, 2001 and a 10 percent rating 
effective November 1, 2001.  The Veteran disagreed with this 
decision, requesting a 100 percent disability rating through 
November 6, 2001 as the Veteran claims that he was 
hospitalized until November 6, 2001.  Subsequently, in 
September 2002, the Veteran requested an audit of his VA 
disability payments, particularly for the right shoulder.  He 
argued that he was not paid the full 100 percent through 
November 2001.  A statement of the case regarding this issue 
was sent in August 2003 but the Veteran failed to perfect a 
timely appeal of that issue.  

In September 2002 the Veteran submitted a claim for an 
increased rating for his service-connected disabilities.  He 
also requested that bilateral "rotator cuff" disorders be 
included in his present ratings for his service-connected 
bilateral shoulder disorders.  He underwent a VA examination 
in April 2003 and by rating decision dated in April 2003 the 
RO continued the 10 percent disability ratings previously 
assigned and specifically indicated that a "rotator cuff 
tear" for the left shoulder was not included in the 
Veteran's service-connected left shoulder disorder.  The 
Veteran underwent an additional VA examination in November 
2004.  By rating decision dated in December 2004, the RO 
increased the Veteran's left shoulder disability rating from 
10 percent to 20 percent, effective September 23, 2003, the 
date of the Veteran's claim for an increased rating.  The 
Veteran underwent a VA examination in July 2007.  By rating 
decision dated in October 2007, the RO increased the 
Veteran's right shoulder disability rating from 10 percent to 
20 percent, effective April 7, 2006, the date of the 
Veteran's recent claim for TDIU.

	Rating Criteria

The Veteran's right shoulder disorder is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5203-5019 and 
his left shoulder is currently rated under 38 C.F.R. § 4.71a, 
DC 5201.

Under DC 5203, a 10 percent rating is warranted for 
impairment of the clavicle or scapula when there is malunion 
or nonunion without loose movement (major or minor 
extremity). A 20 percent evaluation requires nonunion with 
loose movement or dislocation (major or minor extremity). The 
disability may be rated on impairment of function of the 
contiguous joint. 38 C.F.R. § 4.71a, DC 5203.

Under DC 5019, bursitis is to be rated on limitation of 
motion of affected part as degenerative arthritis. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  A shoulder disability may be 
rated for limitation of motion of the arm under Diagnostic 
Code 5201.  Under that code, for the right shoulder 
(dominant), a 20 percent rating is warranted for limitation 
of motion at shoulder level, a 30 percent rating for 
limitation midway between side and shoulder level, and a 40 
percent rating for limitation to 25 degrees from the side.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I. Normal forward 
elevation, or flexion, is from 0 to 180 degrees. Normal 
shoulder abduction is also from 0 to 180 degrees. Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Looking to other related diagnostic codes, under 38 C.F.R. 
§ 4.71a, DC 5202 (impairment of the humerus), a 20 percent 
rating is assigned for the minor arm if there is malunion of 
the humerus with marked deformity, with findings of moderate 
deformity, with recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding movement at only 
the shoulder level, or with frequent episodes and guarding of 
all arm movements warrants.  A 40 percent rating is assigned 
if there is evidence of fibrous union of the humerus.  A 50 
percent rating requires evidence of nonunion of the humerus 
(false flail joint), and a 70 percent rating is assigned for 
evidence of loss of the head of the humerus (flail shoulder).

	Medical Evidence

Evidence relevant to the level of severity of the Veteran's 
bilateral shoulder disorder includes VA examination reports 
dated in April 2003, November 2004, and July 2007.  During 
the April 2003 VA examination the Veteran appeared to be in 
no acute distress.  He shook the examiner's hand with his 
right hand with a firm grip and no evidence of discomfort.  
Examination of the right shoulder revealed a well-healed, 
nontender, nonadherent, post-surgical scar across the right 
deltoid.  A goniometer was used to evaluate the range of 
motion capabilities of the right shoulder.  The Veteran was 
able to forward flex to 180 degrees with no difficulty and 
abduct to 160 degrees without difficulty.  Internal rotation 
was to 90 degrees without difficulty and external rotation 
was limited to 45 degrees with some discomfort in the area of 
his post surgical acromial revision.  Muscle strength against 
each of these demonstrated 5/5 against strong resistance by 
the examiner without significant pain associated with the 
resistance.    

The left shoulder was then evaluated with goniometer.  
Forward flexion was to 180 degrees without difficulty.  
Abduction was to a maximum of 142 degrees with a report of 
some pain at the region of the acromioclavicular junction at 
115 degrees.  Internal rotation was to 90 degrees without 
difficulty and external rotation was to 90 degrees without 
difficulty.  Again muscle strength against strong resistance 
by the examiner to each of these maneuvers demonstrated 5/5 
with no evidence of weakness or fatigability and no evidence 
of pain.  This muscle strength was reportedly inconsistent 
with a diagnosis of rotator cuff tear but perfectly 
consistent with the diagnosis of persistent recurrent 
bursitis of left shoulder.  

The assessment was status post acromioplasty and Mumford 
procedure, right shoulder, improving and chronic bursitis, 
left shoulder.

During the November 2004 VA examination the Veteran 
complained of daily bilateral shoulder pain controlled by 
medication.  He indicated that since discharge from military 
service he had undergone multiple cortisone injections in 
each shoulder and stated that none of these provided 
significant relief.  He also reported flare-ups in his 
shoulder on an almost daily basis, although later in the 
interview he stated that he had developed chronic ongoing 
pain and limitations of range of motion of both shoulders, 
left worse than right.  He complained of numbness of his 
right arm if he has it in a prolonged immobilized position 
such as resting his right arm on the arm of a chair.  He 
stated that this had its onset after the rotator cuff repair 
Mumford procedure and acromioplasty of the right shoulder 
joint.  He continued to work as a trailer deliveryman 
approximately 30 to 40 hours per week.  He indicated that 
driving sometimes exacerbated his right shoulder while he was 
resting in a dependent position and that he could relieve it 
by abducting his shoulder and placing his arm on the back of 
the truck seat which relieved the discomfort in his right 
shoulder.  With regard to the left shoulder the Veteran 
described constant, persistent pain.  The examiner noted that 
during the examination the Veteran was in a flare-up 
condition regarding both shoulders and that the limited range 
of motion during the examination reflected the worse case 
scenario at the time.  The examiner was unable to accurately 
estimate the range of motion of the Veteran's shoulders when 
he was in a non-flare-up or baseline condition.  
  
Physical examination revealed a 7.5 centimeter linear flat 
nonadherent but slightly depressed nontender well healed 
surgical scar running across the right acromioclavicular 
region.  Otherwise, the shoulders were symmetrical 
topographically.  There was generalized tenderness to 
palpation, primarily around the anterior aspects of both 
shoulder joints.  

Range of motion of the right shoulder joint, measured with a 
goniometer, revealed forward flexion to be from 0 to 142 
degrees with onset of pain at 110 degrees, which was 
associated with a "pop or snap" within the shoulder.  
Abduction, measured from 0-122 degrees with onset of pain at 
106 degrees, this time was associated with a snap, which was 
audible to the examiner.  External rotation on the right was 
from 0-33 degrees at which point the Veteran stated he felt a 
mechanical blockage without significant pain.  However, with 
each of these two maneuvers, as he allowed his arm to resume 
the normal anatomical position, i.e., lowering from the 
abducted to 90 degrees position, he experienced significant 
pain within the shoulder joint. 

Range of motion of the left shoulder joint, measured with a 
goniometer, revealed forward flexion to be from 0 to 85 
degrees with onset of pain at 40 degrees, which was 
identified by objective evidence to be rather significant 
pain.  Abduction on the left side was from 0 to 88 degrees 
with onset of pain at 82 degrees.  External rotation was from 
0 to 63 degrees with pain experienced at 63 degrees.  
Internal rotation was from 0 to 26 degrees with pain 
experienced at 26 degrees.


Evaluation of muscle strength with each of these maneuvers 
revealed, to the right shoulder, resisted forward flexion to 
be 5-/5, abduction to be 5/5, external rotation to be 5-/5 
and internal rotation to be 5-/5.  To the left shoulder, 
forward flexion was 4-/5 with significant giving way 
associated with pain response.  Abduction was 4/5, again with 
significant giving way secondary to pain response.  External 
rotation was 4/5 secondary to pain and internal rotation was 
5-/5 secondary to pain response.  

Radiographic imaging of the right shoulder revealed widening 
of the right acromioclavicular joint and roughening of the 
acromion, likely post surgical in origin and mild 
degenerative change.  On the left side, there was a small, 
calcific density adjacent to the superolateral aspect of the 
humeral head on one view.  It was difficult to be certain 
whether this reflected a bony projection or a soft tissue 
calcification.  The examiner noted that this may reflect some 
calcific peritendinitis.  Minimal degenerative changes were 
also present on the left.    

The impression was 1) widening of the right acromioclavicular 
joint, likely post surgical in origin, 2) possible soft 
tissue calcification adjacent to the left humeral head versus 
bony thickening, and 3) mild degenerative change.  

During the July 2007 VA examination, the Veteran reported 
that he received a very limited application of medical 
technology to diagnose his shoulder condition at discharge 
from service, only plain film X-rays of the shoulder joint, 
which showed no changes in bony tissue and led to a vague 
diagnosis of bursitis.  The Veteran claims that he actually 
sustained a rotator cuff tear during service but was 
misdiagnosed upon separation.  The examiner noted that this 
contention has some reasonable cause for consideration.  
Since then, the Veteran underwent right shoulder 
acromioplasty, distal clavicular resection, and rotator cuff 
(RC) repair.  With regard to the right shoulder, the Veteran 
did OK for the first few months but then the pain returned.  
The Veteran complained of physical pain involving his right 
shoulder through his employment as a truck driver.

Upon physical examination, there was obvious external 
anatomical deformity, derangement, focal/regional atrophy of 
both shoulders, right and left with no sprain/strain effusion 
or infection and no scapular winging or deformity.  The 
general architecture/relationship of the shoulders was 
atraumatic/asymmetric with right more atrophied than left.  
No sprain/strain infection or inflammation and biceps tendon 
was negative.  Scalenus Anticus Syndrome and Thoracic outlet 
were also negative.  Rotator cuff group was positive on the 
right and there was no dislocation.  The supraspinatus tendon 
was intact and the subacromial bursa (Dawbarn's sign) was 
positive bilaterally.  Acromion clavicular joint was negative 
and there was no adhesibe capsulitis.  Transverse humeral 
ligaments were normal.  Strength against resistance was 4/5 
for the right and 5/5 for the left.  Trigger points/bands 
were normal.  Bilateral anterior scars were unbound, non-
tender, and six centimeters in length. 

Upon range of motion testing adduction in extension was 40 
degrees, abduction was from 0 to 90 degrees, forward flexion 
was from 0 to 85 degrees, posterior extension was from 0 to 
50 degrees, interior rotation was to 70 degrees, scapula 
touch was to T12, external rotation in extension was to 30 
degrees, and external rotation with hands behind the head was 
very difficult.  It is unclear whether these measurements 
were for the right shoulder, left shoulder, or both.  It is 
also unclear what the measurement was for external rotation.  
Repeated movements did reveal limitation with all Deluca 
factors present, constituting additional loss of motion 
during a flare-up.  

The diagnosis was post operative, bilaterally weak 
functionally impaired shoulders, right and left.  The 
examiner also noted that it was unreasonable to think that 
the Veteran would be able to perform safe productive physical 
labor given the Veteran's present shoulder limitations.  

A magnetic resonance imaging (MRI) scan of the right shoulder 
in June 2007 showed 1) full thickness tear of the 
supraspinatus tendon with an abnormal appearing 
infraspinatus, 2) small chronic longitudinal tear of the 
biceps tendon, and 3) post-surgical changes.  An X-ray of the 
left shoulder in November 2005 showed minimal left 
glenohumeral and acromioclavicular degenerative joint 
disease.     



        a.  Status-post acromioplasty and Mumford rotator cuff 
repair with bursitis, right shoulder (dominant)       

There are two periods of time at issue here: from September 
23, 2002 to April 7, 2006, when the Veteran's right shoulder 
disorder was evaluated as 10 percent disabling; and from 
April 7, 2006 to the present, while the Veteran's right 
shoulder disorder was evaluated as 20 percent disabling.  The 
Board will consider the proper evaluation to be assigned for 
both time periods.  See Hart, 21 Vet. App. at 505.  

With regard to the right shoulder disorder, the Board finds 
that the evidence of record substantiates a 20 percent 
evaluation, but no higher, beginning September 23, 2002, the 
date of the Veteran's claim for an increased rating.  After 
careful review of the evidentiary record, the Board concludes 
that the Veteran's complaints regarding his right shoulder 
disorder have been consistent throughout the course of the 
appeal and a uniform evaluation is warranted.  The findings 
are essentially the same that later established that he was 
entitled to a 20 percent rating.  Accordingly, a 20 percent 
disability rating for service-connected status-post 
acromioplasty and Mumford rotator cuff repair with bursitis, 
right shoulder (dominant)is warranted beginning September 23, 
2002.   

The evidence of record, however, does not substantiate an 
evaluation greater than 20 percent.  As above, a rating 
higher than 20 percent under DC 5201 requires limitation of 
motion midway between side and shoulder level.  As reported 
above, during the November 2004 VA examination the Veteran 
had 0 to 142 degrees of forward flexion with onset of pain at 
110 degrees and 0 to 122 degrees abduction with onset of pain 
at 106 degrees.  While the Veteran's range of motion 
decreased significantly during the July 2007 VA examination 
(0 to 90 degree abduction and 0 to 85 degrees of forward 
flexion) this decrease in range of motion does not meet the 
requirements for a higher rating under DC 5201 as there is no 
showing of limitation of motion midway between side and 
shoulder level or limitation to 25 degrees from the side.  
Additionally, a higher rating under DC 5202 requires fibrous 
union of the humerus, nonunion of the humerus (false flail 
joint), or loss of the head of the humerus (flail shoulder).  
However, there was no indication of a fibrous union of the 
humerus, a false flail joint, or a flail shoulder in the 
either the November 2004 or July 2007 VA examinations.  
Therefore, there is no basis for a higher schedular rating 
under either DC 5200, 5201, 5202, or 5203.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain.  Although the Veteran has 
shown pain on extremes for range of motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected right shoulder disorder are, 
however, already contemplated by the 20 percent rating. 38 
C.F.R. § 4.71a, DC 5203-5019.   In that regard, as described 
above, the medical evidence indicates that although the 
Veteran had some painful motion, the pain did not in effect 
limit his motion to degree such that it was analogous to 
ankylosis.  Cf. 38 C.F.R. § 4.71a, DC 5200.   There is no 
indication in the current record that pain due to disability 
of the right shoulder causes functional loss greater than 
that contemplated by the currently assigned 20 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  It is 
important for the Veteran to understand that without taking 
into consideration his complaints, the current 20 percent 
evaluation could not be justified. 

2.	 Left shoulder tendonitis with history of rotator 
cuff tear (non-dominant)

With regard to the left shoulder, the Board finds that the 
evidence of record does not substantiate an evaluation 
greater than 20 percent.  As above, a rating higher than 20 
percent under DC 5201 requires limitation of motion midway 
between side and shoulder level.  As reported above, during 
the November 2004 VA examination the Veteran had 0 to 85 
degrees of forward flexion with onset of pain at 40 degrees 
and 0 to 88 degrees abduction with onset of pain at 82 
degrees.  Similarly, the July 2007 VA examination, which 
reported 0 to 90 degree abduction and 0 to 85 degrees of 
forward flexion, does not meet the requirements for a higher 
rating under DC 5201 as there is no showing of limitation of 
motion midway between side and shoulder level or limitation 
to 25 degrees from the side.  Additionally, a higher rating 
under DC 5202 requires fibrous union of the humerus, nonunion 
of the humerus (false flail joint), or loss of the head of 
the humerus (flail shoulder).  However, there was no 
indication of a fibrous union of the humerus, a false flail 
joint, or a flail shoulder in the either the November 2004 or 
July 2007 VA examinations.  Therefore, there is no basis for 
a higher schedular rating under either DC 5200, 5201, 5202, 
or 5203.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain.  Although the Veteran has 
shown pain on extremes for range of motion, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected left shoulder disorder are, 
however, already contemplated by the 20 percent rating. 38 
C.F.R. § 4.71a, DC 5203-5019.   In that regard, as described 
above, the medical evidence indicates that although the 
Veteran had some painful motion, the pain did not in effect 
limit his motion to degree such that it was analogous to 
ankylosis.  Cf. 38 C.F.R. § 4.71a, DC 5200.   There is no 
indication in the current record that pain due to disability 
of the left shoulder causes functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  It is important for the 
Veteran to understand that without taking into consideration 
his complaints, the current 20 percent evaluation could not 
be justified. 

With regard to both shoulder, the Board also finds that no 
higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  Because there are 
specific diagnostic codes to evaluate the shoulder, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against  higher evaluations than the 20 percent 
ratings assigned for the Veteran's right and left shoulder 
disorders.

3.	Major Depression

By rating decision dated in July 2004 the RO granted service 
connection for major depression secondary to the Veteran's 
service-connected back disorder and assigned a 50 percent 
disability rating effective April 14, 2004, the date of the 
Veteran's claim.  The Veteran disagreed with this initial 
decision and a statement of the case was issued in October 
2005.  However, the Veteran never perfected an appeal of the 
July 2004 rating decision.  

In April 2006 the Veteran submitted a claim for TDIU.  In 
connection with this claim he was afforded a VA psychiatric 
examination in July 2007 and by rating decision dated in 
October 2007 the RO continued the 50 percent disability 
rating previously assigned.  Thereafter, the Veteran 
perfected an appeal of the October 2007 decision.

	Rating Criteria

The Veteran's depression is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434.  Under that code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent rating for depression is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

	Medical Evidence

Evidence relevant to the current severity of the Veteran's 
depression includes the VA psychiatric examination report 
dated in July 2007.  During this examination the Veteran 
reported that he had been married three times.  His first 
marriage lasted from 1980 to 1983 and resulted in two 
children, a son and a daughter.  His second marriage was in 
1995 and only lasted a few months.  He remarried again in 
2000 and described a happy marriage with his current wife.  
The Veteran stated that he was not in contact with his son 
but keeps in contact with his daughter at least once per 
week.  He also keeps in contact with some of his siblings at 
least once a month and had one close friend.  The Veteran 
reported that he was working as a truck driver and presently 
had no legal problems.  His most recent legal troubles were 
in 1991 and 1995 when he was incarcerated each time for one 
night due to driving under the influence.  At the time of the 
examination, the Veteran reported that he drank a couple 
beers per day and denied any drug use.

On mental status examination, the Veteran was appropriately 
groomed.  During the examination he was evasive and presented 
information in a manner that was contradictory and somewhat 
inconsistent.  For instance, he informed the examiner that he 
had difficulty lifting his arms.  When he was asked by the 
examiner how he can drive a truck with this problem, he said 
"I don't drive a truck very often."  However, he requested 
that the evaluation be completed at another time because he 
had a job to do.  The job he had to do that afternoon 
required him to drive a truck, for some distance.  In 
addition, he said when he is not driving a truck he 
"spend[s] time in the shop doing welding for them, I put up 
brackets."  The examiner noted that the Veteran's physical 
complaints appeared to be contradictory.  It appeared, by his 
own admittance, that he regularly worked in positions that 
required upper body activity.  

During the examination, the Veteran maintained normal 
posture.  There were no indications of atypical or unusual 
motor movements.  He was alert and responsive.  There were no 
indications that the interview was distressful for the 
Veteran.  His facial expressions were normal and his eye 
contact appropriately focused.  Deficits in the quantity and 
quality of the Veteran's speech were not apparent.  His mood 
was euthymic and his affect appropriate.  The Veteran did not 
exhibit any overt signs of anxiety during the interview.  In 
his thought processes, the Veteran was evasive and avoidant.  
He responded to many of the examiners inquiries in an 
indirect manner as if his primary focus was to provide 
information that he thought would support his claim.  His 
approach to responding to the examiners inquiries frequently 
resulted in his presenting contradictory information.  

In his verbal presentations, the Veteran appeared preoccupied 
with repetitively stating that he had injured his shoulder in 
the military and that he was on medication for depression.  
For instance, in order to further emphasize that he was 
taking medication for depression he saw his psychiatric 
provider after each of the interviews with the examiner 
requesting an anti-depressant.  He then called the examiner a 
few days after his last interview to ask whether his taking 
an anti-depressant interfered with his testing on this 
evaluation.  

The Veteran denied the presence of unusual perceptual 
experiences such as auditory and visual hallucinations.  
There were no indications of a disturbance in his level of 
consciousness.  He was oriented in all sphere and there were 
no indications of limitations in his level of attention and 
concentration.  His memory functions appeared to be intact.  
It was estimated that the Veteran's level of intelligence was 
at least in the average range.  The Veteran's fund of 
information was consistent with his background and he could 
perform tasks that involved mental computation skills.  

The Veteran's insight and judgment appeared to be somewhat 
compromised and his abstract capacity appeared to be somewhat 
limited.  The Veteran showed some difficulty in performing a 
task that required him to draw a geometric shape, there were 
some slight inaccuracies in his ability to draw a geometric 
figure.  On a task which required him to spontaneously write 
a sentence, his grapho-motor skills appeared to be adequate.  

Overall, the results of the Veteran's mental status 
examination established that he could develop thought 
preoccupations.  In addition, he appeared to have limitations 
in his insight and judgment, abstract capacity, and visual 
perceptual organization skills.  Diagnoses of depressive 
disorder, alcohol dependence, cognitive disorder, and 
personality disorder were given and a GAF score of 55 was 
assigned.  

	Analysis

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
Veteran's service-connected major depression is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  The evidence of record shows that the Veteran 
maintains a significant relationship with his wife, children, 
and siblings and is employed as a truck driver and welder.  
During the July 2007 VA examination the Veteran was 
appropriately groomed.  He denied auditory or visual 
hallucinations, was oriented in all spheres, with an intact 
memory.  

The Board notes that Veteran's insight and judgment were 
compromised during the examination.  However, the totality of 
the evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  Specifically, 
there is no evidence of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  In sum, the Board concludes that the Veteran's 
major depression is not manifested by symptomatology that 
nearly approximates the criteria for the next higher 
evaluation under DC 9411, such that there is occupational and 
social impairment in most areas.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate major depression, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

4.	Degenerative Disc Disease, L5-S1

By rating decision dated in April 1980 the RO granted service 
connection for degenerative disc disease, L5-S1, assigning a 
10 percent disability rating effective August 28, 1979.  The 
Veteran was hospitalized for his back disorder in December 
1982 and by rating decision dated in May 1983 the RO 
increased the disability rating for his spine from 10 percent 
to 20 percent disabling effective December 9, 1982.  
Subsequently, by rating decision dated in September 1984 the 
RO decreased the Veteran's disability rating for the spine 
from 20 percent to 10 percent effective December 1, 1984.  By 
rating decision dated in January 1999 the RO increased the 
Veteran's disability rating for his back disorder from 10 
percent to 20 percent disabling effective December 4, 1998.  
This 20 percent disability rating was continued in a March 
1999 rating decision.  

The Veteran submitted a claim for an increased rating for his 
back disorder in September 2002.  He was afforded a VA 
examination in April 2003 and by rating decision dated in 
April 2003 the RO continued the 20 percent disability rating 
previously assigned.  The Veteran disagreed with this 
decision perfected an appeal.  The Veteran was afforded 
another VA examination in July 2007. 

	Rating Criteria

The Veteran's degenerative disc disease, L5-S1 is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 
(2008), as 20 percent disabling.  During the pendency of this 
appeal, multiple revisions were made to the Schedule for 
Rating Disabilities for spine disorders.  Effective September 
23, 2002, the criteria for adjudicating intervertebral disc 
syndrome was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Furthermore, 
on August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (Sep 26, 2003) (now codified as amended at 
38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warranted a zero disability 
rating, mild intervertebral disc syndrome warranted a 
10 percent disability rating, moderate with recurring attacks 
warranted a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warranted a 
40 percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warranted a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warranted a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).
  
Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  For limitation of motion of the cervical spine a 30 
percent rating was assigned when the limitation of motion was 
severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

	Medical Evidence

Evidence relevant to the current level of severity of the 
Veteran's low back disorder includes VA examination reports 
dated in April 2002, April 2003, November 2004, and July 
2007.  In April 2002, range of motion was reported as flexion 
to 85 degrees, with no pain response; extension to 17 
degrees, with pain at 17 degrees; flexion to the right to 10 
degrees, without pain; flexion to the left to 13 degrees, 
without pain; rotation to the right to 31 degrees, without 
pain; and rotation to the left to 14 degrees, with pain at 10 
degrees.  During the April 2003 VA examination the examiner 
noted that the Veteran appeared in no acute distress and rose 
and lowered himself into a chair without difficulty.  The 
examiner noted a March 2003 magnetic resonance imaging (MRI) 
scan which reported the following:  "Findings:  The lumbar 
spine is in anatomic alignment.  The vertebral bodies are 
normal in height and marrow signal except for some 
degenerative end-plate changes at L4-5 and L5-S1.  There is 
disk desiccation at all levels.  The conus medullaris 
terminates at the L1 level.  The paraspinal soft tissues were 
unremarkable.  L1-2:  Three is a mild disk bulge with a small 
focal annular tear in the right paracentral region without 
spinal canal stenosis or neural foraminal narrowing.  L2-3:  
There is a mild disk bulge with a tiny left paracentral disk 
protrusion without spinal canal stenosis or neural foraminal 
narrowing.  L3-4:  There is a small left paracentral disk 
protrusion, slightly more prominent at this level than the 
above two levels.  However, there is still no spinal canal 
stenosis or neural foraminal narrowing at this level.  There 
is mild bilateral facet hypertrophy.  L4-5:  There is a mild 
disk bulge and mild bilateral facet hypertrophy.  There is no 
foraminal or canal stenosis.  L5-S1:  There is mild disk 
bulge and loss of disk height.  There is no canal or 
foraminal stenosis:  IMPRESSION:  Mild degenerative disk 
disease with bulge described above.  There is no spinal canal 
stenosis or neural foraminal narrowing at any level."  The 
assessment was degenerative disk disease, lumbar spine 
without evidence of spinal stenosis or foraminal stenosis.      

During the July 2007 VA examination the Veteran reported that 
he was employed as a truck driver and denied incapacitating 
episodes of the last 12 months.  The examiner noted that the 
Veteran complained of his pain and difficulty with work the 
entire examination and was guarded with movements but was 
able to disrobe without difficulty and ascended to the 
examination table smoothly.

Inspection of the lumbar spine revealed loss of 3 point 
alteration of anatomical lordic curvature, with no 
exceptional kyphosis.  There was no obvious mobile kyphosis, 
postural, fixed or angular kyphosis or scoliosis, fat pads, 
hairy patches, scars, or café-au-lait spots.  There was also 
no muscle wasting or atrophy.  Leaning forward, there was L4-
5 intra-spinus process tenderness, with perilumbar muscle 
stiffness and tenderness T11-L5.  There was moderate/severe 
sacroiliac fossa tenderness and no renal percussion pain or 
high thorax posterior tenderness.  Straight leg raising test 
revealed deep palpation and stretch test for sciatic 
mechanical impingement, negative but stiff.  Reverse 
Lasegue's test for nerve root involvement was negative but 
difficult to perform and calf-thigh measurements were equal 
and within normal limits when compared to body habitus.  

Range of motion testing revealed forward flexion to 50 
degrees, extension to 25 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 20 degrees.  
Repeated movements did not reveal obvious limitations or 
DeLuca factors.  The examiner noted that any attempt to 
determine additional loss of motion during a flare-up would 
be mere speculation.  

An MRI was also performed which showed the following:  1) 
varying degrees of discogenic disease from L3-4 through L5-1 
and more prominent at the L5-S1 level, 2) At the L3-4 level, 
there is evidence of a small herniation to the left of the 
midline, which was slightly impinging upon the thecal sac.  
It was also visualized on the last examination from December 
2002.  3)  There is no evidence of spinal canal stenosis at 
these levels.  4)  Mild degenerative changes involving the 
zygapophyseal joints.  The impression was lumbar mechanical 
strain, degenerative joint disease, without neurogenic 
findings other than bilateral idiopathic meralgia 
paresthetica.

	Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the orthopedic manifestations of the Veteran's low back 
disorder.  First, the Veteran's range of motion does not meet 
the criteria for a 40 percent rating under the current DC 
5237 as his forward flexion is greater than 30 degrees, both 
with pain and without pain.  Second, the Veteran does not 
meet the criteria for a 40 percent rating under the pre-
September 26, 2003 DC 5295 as there is no indication of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Third, the Veteran does 
not meet the criteria for a 40 percent rating under the pre-
September 26, 2003 DC 5292 as there is no indication in the 
record of "severe" limitation of motion of the lumbar 
spine.  Fourth, there is no evidence of severe intervertebral 
disc syndrome with recurring attacks to warrant a 40 percent 
rating under the old DC 5293 (2002).  Finally, there is no 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Specifically, during the July 2007 VA 
examination the Veteran denied any incapacitating episodes in 
the past 12 months.  Thus, a 40 percent rating under either 
DC 5293 (2003) or DC 5243 (effective September 29, 2003) is 
also not warranted.  

The Board also finds that the veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  
During the July 2007 VA examination the examiner found 
repeated movements did not reveal obvious limitations or 
DeLuca factors.  Thus, even when considering DeLuca the 
veteran is not entitled to a higher rating for his low back 
strain. 
As to whether the Veteran is entitled to a separate rating 
for the neurological aspects of his low back disability, 
i.e., radiculopathy or bilateral idiopathic meralgia 
paresthetica, that issue is addressed in the Remand section 
of this decision.  
  
Extraschedular Consideration

The record includes the Veteran's contention that his 
service-connected shoulder and back disabilities affect his 
ability to work and the July 2007 VA examination included the 
examiner's observation that the Veteran's shoulder condition 
would have an impact on his daily and occupational 
activities.  Thus, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
shoulder, back and psychiatric disabilities.  The competent 
medical evidence of record shows that his shoulder and back 
disabilities are primarily manifested by pain and limitation 
of motion.  The applicable Diagnostic Code provides for 
ratings based on those findings.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The Veteran's service-connected depression is 
manifested by impairment in social and occupational 
functioning.  The applicable criteria contemplate these 
impairments.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for status-post 
acromioplasty and Mumford rotator cuff repair with bursitis, 
right shoulder (dominant), evaluated as 20 percent disabling; 
left shoulder tendonitis with history of rotator cuff tear 
(non-dominant), evaluated as 20 percent disabling; 
degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling; and major depression, evaluated as 50 percent 
disabling.  A combined disability evaluation of 80 percent is 
in effect.  These evaluations meet the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.

Having one service-connected disability rated at 50 percent 
disabling and a total combined rating of 80 percent, the 
Veteran meets the threshold criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16.  Thus, the sole question is whether 
he is unable to secure or follow a substantially gainful 
occupation as a result of such disabilities.

Review of the claims file reveals an August 2006 VA Form 21-
4192 Request for Employment Information In Connection with 
Claim for Disability Benefits.  This form shows that the 
Veteran is currently employed as a truck driver with Murray 
Electrical Contractors.  This form also indicates that the 
Veteran works 40 hours per week and has been employed with 
Murray Electrical Contractors since November 2001.  
Furthermore, during the July 2007 VA psychiatric and 
orthopedic examinations the Veteran indicated that he was 
employed as a truck driver.  While the Veteran may have 
difficulty working due to his service-connected disabilities, 
he is currently employed and thus does not meet the criteria 
for a TDIU.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Complete notice was sent in letters dated in November 2002 
(right leg), February 2003 (shoulders, back, left leg), 
August 2008 (shoulders, major depression, back), and October 
2008 (shoulders) and the claims were readjudicated in a 
December 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board further finds that any notice error was 
nonprejudicial because the notice the Veteran received, 
combined with the information and assistance provided during 
the appeal, afforded him a meaningful opportunity to 
participate in the processing of his claims for increase.  
Vazquez-Flores, 22 Vet. App. at 46.  Specifically, in the 
letters he was notified to submit evidence that his condition 
had worsened.  Although he was not advised to submit evidence 
of how this impacted his employment and daily life prior to 
the initial adjudication, he received multiple VA 
examinations that addressed the impact on employment and 
daily life.  To the extent notice as to the specific 
measurements needed to support a higher rating for the 
service-connected shoulder and back disabilities was not 
provided in a timely manner, the Veteran was not prejudiced 
because the required measurements necessary to properly 
assess whether a higher rating was warranted were taken 
during the VA examinations.  Thus, the general information 
needed to substantiate the claim was provided by the Veteran 
and otherwise obtained by VA during the processing of his 
claim.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

As new and material evidence has not been received, the claim 
for service connection for left lower extremity meralgia 
paresthetica, to include as secondary to the service-
connected lumbar spine degenerative disc disease is not 
reopened.

Service connection for right lower extremity meralgia 
paresthetica, to include as secondary to the service-
connected lumbar spine degenerative disc disease is denied.

A disability rating of 20 percent for status-post 
acromioplasty and Mumford rotator cuff repair with bursitis, 
right shoulder (dominant) is granted from September 23, 2002, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

A disability rating greater than 20 percent for status-post 
acromioplasty and Mumford rotator cuff repair with bursitis, 
right shoulder (dominant) for the period of time beginning 
April 7, 2006 is denied.

A disability rating greater than 20 percent for left shoulder 
tendonitis with history of rotator cuff tear (non-dominant) 
is denied.

A disability rating greater than 50 percent for major 
depression is denied.

A disability rating greater than 20 percent for degenerative 
disc disease, L5-S1 is denied.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.


REMAND

The Veteran contends that separate evaluations are warranted 
for radiculopathy of the left lower extremity as apart from 
his evaluation for lumbar spine degenerative disc disease.  
As above, the Veteran submitted an original claim for service 
connection for a left leg disorder secondary to his service-
connected spine disorder in December 1998.  Based on a 
February 1999 VA orthopedic examiner's opinion that the 
Veteran suffered from left lower extremity radiculopathy and 
numbness and noted that the Veteran's left leg disorder was 
related to his service-connected back disorder, the RO 
included left leg radiculopathy with the Veteran's 
degenerative disc disease, L5-S1 and continued a 20 percent 
disability rating in a March 1999 rating decision.  

However, in a May 2000 rating decision the RO found that the 
Veteran did not suffer from left leg radiculopathy and 
instead suffered from left lower extremity meralgia 
paresthetica.  The RO denied service connection for left 
lower extremity meralgia paresthetica and specifically 
excluded left leg radiculopathy from the Veteran's 
degenerative disc disease, L5-S1.  


In effect, the RO granted service connection for left leg 
radiculopathy in the March 1999 rating decision.  Once 
service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. 38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  38 C.F.R. § 
3.105(d) places the same burden of proof on VA when it seeks 
to sever service connection as 38 C.F.R. § 3.105(a) places 
upon a claimant seeking to have an unfavorable previous 
determination overturned. See Baughman, supra.

While the issue on appeal is whether separate evaluations are 
warranted for radiculopathy of the left lower extremity as 
apart from the Veteran's evaluation for lumbar spine 
degenerative disc disease, it appears that the RO improperly 
severed service connection for left leg radiculopathy and the 
Veteran is requesting restoration of the award of service 
connection for left leg radiculopathy.

As the Veteran argues that he is entitled to a separate 
disability rating for his left leg radiculopathy, it follows 
that he is also requesting that the award of service 
connection for left leg radiculopathy be restored.  The RO 
has not had the opportunity to adjudicate the Veteran's 
restoration claim regarding the severance of service 
connection for left leg radiculopathy.  Moreover, the Board 
finds that the restoration claim is inextricably intertwined 
with the issue currently on appeal (separate evaluation 
claim).  In that regard, the outcome of the restoration claim 
could impact the claim for separate evaluations.  As these 
matters are inextricably intertwined, the Board must remand 
this matter so that the RO can adjudicate the restoration 
claim in the first instance.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Thus, the Board will remand the separate 
evaluation claim for adjudication of the related restoration 
claim. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should adjudicate the 
issue of whether the assignment of 
separate evaluations is warranted for 
radiculopathy of left lower extremity as 
apart from evaluation of lumbar spine 
degenerative disc disease, to include 
whether severance of service connection 
for left leg radiculopathy was proper and 
whether restoration of service connection 
for left leg radiculopathy is warranted.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


